Matter of Leibowitz (2017 NY Slip Op 05668)





Matter of Leibowitz


2017 NY Slip Op 05668


Decided on July 13, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 13, 2017

[*1]In the Matter of RONNI ELLEN LEIBOWITZ, an Attorney. 
(Attorney Registration No. 2289767)

Calendar Date: June 26, 2017

Before: Egan Jr., J.P., Rose, Clark, Mulvey and Pritzker, JJ.


Ronni Ellen Leibowitz, Elizabeth, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Ronni Ellen Leibowitz was admitted to practice by this Court in 1989 and lists a business address in Elizabeth, New Jersey with the Office of Court Administration. By affidavit sworn to May 24, 2017 and filed May 30, 2017, Leibowitz now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Leibowitz's application by correspondence dated June 19, 2017.
Upon reading the affidavit of Leibowitz, and upon reading the correspondence in response by the Chief Attorney for AGC, and having determined that Leibowitz is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Rose, Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that Ronni Ellen Leibowitz's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Ronni Ellen Leibowitz's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Ronni Ellen Leibowitz is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Leibowitz is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in [*2]relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Ronni Ellen Leibowitz shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.